Allowable Subject Matter
The following is the examiner’s reasons for allowance of claims 6-14 and 21-31:   Independent claims 6, 21 and 27 identify the following unique and distinct limitations: “linking the first scene and the second scene with object cluster”.  The prior art of record to Herbst et al. (RGB-D object Discovery via Multi-Scene Analysis, IEEE 978-1-61284-456-5/11) and Estrada et al. (Appearance-based Keypoint Clustering, IEEE 978-1-4244-3991-1/09)  disclose generating a first embedding vector representative of a first object segment corresponding to a first object represented in a first scene,  generating a second embedding vector representative of a second object segment corresponding to a second object represented in a second scene, in response to determining that the second embedding vector is within a defined distance of the first embedding vector, forming an object cluster corresponding to the first object and the second object,  however fails to anticipate or render the above render the above limitations obvious singularly or in combination.

                          Communication
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        


 February 3, 2022